Citation Nr: 0706325	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  06-19 873	)	DATE
	)
	)


THE ISSUES


1.  Whether there was clear and unmistakable error (CUE) 
in a January 22, 2003 Board of Veterans' Appeals (Board) 
decision which determined that new and material evidence 
had not been submitted to reopen a claim of entitlement 
to service connection for low back disability. 

2.  Whether there was CUE in a January 22, 2003, Board 
decision which determined that new and material evidence 
had not been submitted to reopen the veteran's claim of 
entitlement to service connection for disabilities of the 
left arm and leg.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the moving party in this case, served 
on active duty from March 1944 to May 1946.

This matter is before the Board in response to a March 
2003 motion for revision of a January 22, 2003 decision, 
in which the Board denied the veteran's requests to 
reopen a claim of entitlement to service connection for 
low back disability and a claim of entitlement to service 
connection for disabilities of the left arm and left leg.

In February 2007, the a Deputy Vice Chairman at the Board 
granted the veteran's motion to have his case advanced on 
the Board's docket.

On VA Form 9, received by the RO in March 2003, the 
veteran raised contentions to the effect that the RO had 
committed CUE in an August 31, 1977, rating action.  He 
also raised contentions to the effect that he had new and 
material evidence to reopen his claim of service 
connection for low back disability.  Lastly, in enclosure 
A to VA Form 9, received in March 2003, the veteran 
raised contentions to the effect that the Board's January 
22, 2003, decision did not consider all of his claims.  
He stated generally that such decision should have 
included claims for service connection for disabilities 
of the left wrist, left hand, left knee, left ankle, and 
left foot.  However, the Board finds that the 
general/vague statements cannot be construed to be formal 
motions or claims.  As such, the Board has no 
jurisdiction to consider those contentions in the matter 
currently before the Board.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.101 (2006).  




FINDINGS OF FACT

1.  In a January 22, 2003 decision, the Board determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
low back disability.

2.  With respect to the request to reopen a claim of 
entitlement to service connection for low back disability 
the moving party has failed to establish any kind of 
error of fact or law in the January 22, 2003 Board 
decision, that when called to the attention of later 
reviewers, compels the conclusion that the result would 
have been manifestly different but for the error.

3.  In a January 22, 2003 decision, the Board determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
disabilities of the left arm and leg.

4.  With respect to the request to reopen a claim of 
entitlement to service connection for disabilities of the 
left arm and leg, the moving party has failed to 
establish any kind of error of fact or law in the January 
22, 2003 Board decision, that when called to the 
attention of later reviewers, compels the conclusion that 
the result would have been manifestly different but for 
the error.


CONCLUSIONS OF LAW

1.  A valid claim of CUE has not been presented to 
reverse or revise the January 22, 2003 Board decision 
which determined that new and material evidence had not 
been submitted to reopen a claim of entitlement to 
service connection for low back disability.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404 (2006).

2.  A valid claim of CUE has not been presented to 
reverse or revise the January 22, 2003 Board decision 
which determined that new and material evidence had not 
been submitted to reopen a claim of entitlement to 
service connection for disabilities of the left arm and 
leg.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400, 20.1403, 20.1404 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a January 22, 2003 decision, the Board denied the 
veteran's request to reopen claims of service connection 
for low back disability and for disabilities of the left 
arm and left leg.  

The veteran maintains that such decision was the result 
of CUE, and in March 2003, he filed a motion to have it 
revised or reversed.  38 U.S.C.A. § 7111; 38 C.F.R. 
§§ 20.1400, 20.1403, 20.1404.

I.  Duty to Assist

Generally, VA has a statutory duty to assist the veteran 
in the development of a particular claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2006).  However, an allegation of CUE is 
fundamentally different from any other kind of action in 
the VA adjudicative process.  

An allegation of CUE does not represent a "claim," but 
rather is a collateral attack on a final decision.  It 
involves a legal challenge to a prior Board decision and 
does not involve acquiring or submitting any additional 
evidence.  Therefore, VA's statutory duty to assist the 
veteran is not applicable in the adjudication of a CUE 
motion.  38 C.F.R. § 1403(d)(2); see Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001).  



II.  The Facts and Analysis

In order to better understand the Board's January 22, 
2003, decision, a brief history of the associated 
procedural process is warranted.  

In June 1979, the Board considered the veteran's claim of 
entitlement to service connection for left arm, left leg, 
and back disabilities, following an August 1977 rating 
decision by the RO.  

Then, as now, service connection connoted many factors, 
but basically, it meant that the facts, shown by the 
evidence, established that a particular disease or injury 
resulting in disability had been incurred coincident with 
active military, naval, or air service, or, if 
preexisting such service, had been aggravated therein.  
38 U.S.C. § 310 (1976); 38 C.F.R. § 3.303(a) (1978).  

The Board noted that the claim disabilities had not been 
demonstrated until many years after service and that 
continuity of symptomatology had not been present 
subsequent to service.  

The Board acknowledged a statement from a former fellow 
serviceman that the veteran had injured his back in 
service.  However, in absence of continuing 
symptomatology after service, the Board found such 
statement unpersuasive.  Accordingly, the Board denied 
the veteran's claim of entitlement to service connection 
for left arm, left leg, and back disabilities.  

The veteran did not request reconsideration of the June 
1979 Board decision; and therefore, that decision became 
final under the law and regulations then in effect.  
38 U.S.C. § 4003 (1976); 38 C.F.R. §§ 19.104, 19.148 
(1978).

Thereafter, in February 1980 and November 1982, the 
veteran requested that those claims be reopened.

Then, as now, a claim which had been denied by the Board 
could not thereafter be reopened and allowed, and a claim 
based upon the same factual basis could not be 
considered.  38 C.F.R. § 19.155 (1980)(1982).  

In May 1984, the Board found that the veteran had not 
submitted new and material evidence to support the 
request to reopen his claims.  

The additional evidence included a 1955 statement from a 
Dr. H.  Dr. H. opined that the veteran's low back pain 
was due to fall on an obstacle course in service in 
April 1944.  Dr. H. also noted that the veteran had been 
involved in an accident in March 1946 in which an 
airplane tow cable had severed, resulting in lacerations 
and contusions to the veteran's upper and lower 
extremities on the left.  Dr. H. recommended a full 
workup, including a full spinal and left limb 
radiographic series in order to determine a precise 
diagnosis.

The Board found that when considered light of the other 
evidence on file, statements of previous treatment were 
insufficient to establish a new factual basis on which to 
grant service connection for the veteran's back, left 
leg, and left arm disorders.  Again, the veteran did not 
request reconsideration of that decision; and therefore, 
that decision became final under the law and regulations 
then in effect.  38 U.S.C. § 4003 (1982); 38 C.F.R. 
§§ 19.104, 19.185 (1983).

Thereafter, the veteran requested that his claims for 
service connection for those disorders be reopened.  The 
claims were addressed in a May 2000 rating decision, and 
subsequently perfected for the Board's review in January 
2003.

At the time of the May 2000 rating decision, the law was 
clear that a claim previously denied by the Board may not 
thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered. 38 
U.S.C.A. § 7104.  The exception to this rule is 
38 U.S.C.A. § 5108 which provided that if new and 
material evidence is presented or secured with respect to 
a claim which has been disallowed, the VA shall reopen 
the claim and review the former disposition of the claim.

At that time, when a veteran sought to reopen a final 
decision based on new and material evidence, the Board 
had to first determine whether the veteran, in fact, had 
presented new and material evidence under 38 C.F.R. § 
3.156 (2000).  

When the veteran requested that the RO reopen his claims, 
new and material evidence was that which had not 
previously been submitted to VA decision makers, and 
which bore directly and substantially upon the specific 
matter under consideration.  Such evidence was neither 
cumulative nor redundant, and by itself or in connection 
with evidence previously assembled was so significant 
that it had to be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).

In the January 22, 2003 decision, the Board noted that 
the evidence associated with the veteran's claims file 
since the Board's decision in 1984 consisted of VA 
adjudication documents with the veteran's handwritten 
notes, medical records with the veteran's handwritten 
notes, photographs of the veteran during service, Morning 
Reports, copies of X-rays, the transcript of an 
August 2002 hearing held at the RO before a member of the 
Board, and various written statements from the veteran.  

The Board found that such evidence was duplicative or a 
reiteration of that already on file and was, therefore by 
definition, not new.  Accordingly, the Board concluded 
that the veteran had not submitted new and material 
evidence with which to reopen a claim of entitlement to 
service connection for low back disability or a claim of 
entitlement to service connection for left leg and arm 
disability.  Consequently, the Board's prior denials were 
confirmed and continued.

The veteran maintains that the January 22, 2003, Board 
decision was the result of CUE, and in March 2003, he 
filed a motion to have them revised or reversed.  
38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404.

Under 38 U.S.C.A. § 7111, the Board has the authority to 
revise a prior Board decision on the grounds of CUE.  A 
motion in which review is requested based on CUE in a 
Board decision may be filed at any time after the 
underlying decision is rendered.  38 U.S.C.A. § 7111; 38 
C.F.R. § 20.1400.

CUE a very specific and rare kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
38 C.F.R. § 20.1403(a); see Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, 
would have manifestly changed the outcome of the 
decision.  If it is not absolutely clear that a different 
result would have ensued, the claimed error cannot be 
deemed clear and unmistakable.  38 C.F.R. § 20.1403(c); 
see Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993) .

Examples of situations that are not CUE are:  (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill 
VA's duty to assist the veteran with the development of 
facts relevant to his or her claim; or (3) a disagreement 
as to how the facts were weighed or evaluated (see 
38 C.F.R. § 20.1403(d); Luallen v. Brown, 8 Vet. App. 92, 
95 (1995).  

Similarly, the mere misinterpretation of facts does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  

CUE also does not encompass the otherwise correct 
application of a statute or regulation where, subsequent 
to the Board decision challenged, there has been a change 
in the interpretation of the statute or regulation.  38 
C.F.R. § 20.1403(e).

A review for CUE must be based on the record and the law 
that existed at the time the decision was made.  38 
C.F.R. § 1403(b)(1); see also, Russell v. Derwinski, 
3 Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether 
error existed in the prior decision.  Porter v. Brown, 5 
Vet. App. 233, 235-36 (1993).

In a lengthy motion, received in March 2003, and in 
several addenda received through July 2006, the veteran 
set forth numerous errors of omission or commission which 
the Board allegedly committed in reaching its January 22, 
2003, decision.  His allegations go to the manner in 
which the Board has weighed and evaluated the evidence 
throughout its various decisions.  However, a 
disagreement as to how the facts were weighed or 
evaluated does not constitute CUE.  38 C.F.R. § 
20.1403(d); Luallen.  

More importantly, the veteran's motion does not clearly 
and specifically set forth the alleged clear and 
unmistakable error, or errors, of fact or law in the 
Board's January 2003 decision, the legal or factual basis 
for such allegations, and why the result would have been 
manifestly different but for the alleged error.  
38 C.F.R. § 20.1404(b).  Indeed, he does not dispute the 
fact that the evidence and argument submitted between the 
Board's decision in May 1984 and its decision in January 
2003 were duplicative or a reiteration of that already on 
file.  


Absent an allegation of clear and unmistakable error in 
the Board's January 22, 2003 decision, the claim of CUE 
is dismissed without prejudice to refile.  38 C.F.R. 
§ 20.1404(b).


ORDER

The motion to revise the Board's January 22, 2003 
decision on the basis of CUE is dismissed, insofar as 
that decision determined that new and material evidence 
had not been submitted to reopen the veteran's claim of 
entitlement to service connection for low back 
disability.

The motion to revise the Board's January 22, 2003 
decision on the basis of CUE is dismissed, insofar as 
that decision determined that new and material evidence 
had not been submitted to reopen the veteran's claim of 
entitlement to service connection for disabilities of the 
left leg and arm.


                       
____________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



